Citation Nr: 1035853	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-37 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for 
a low back disability.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and awarded a 10 percent disability rating for a low back 
disability and a January 2007 decision that denied service 
connection for a psychiatric disorder, to include as secondary to 
the service-connected low back disability.  In February 2009, the 
Board remanded the claims for additional development.

A July 2010 statement from the Veteran's representative indicates 
that the Veteran is unable to work due to his service-connected 
low back disability.  The Board interprets that statement as 
raising a claim for a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  
The RO has not expressly developed or adjudicated that issue.  
Nevertheless, a TDIU claim is part of a claim for a higher rating 
when such claim is raised by the record or asserted by the 
Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part of the claim for 
benefits for the underlying disability.  Here, the Veteran raised 
the issue of entitlement to TDIU while challenging the rating for 
his low back disability.  Therefore, his TDIU claim is part of 
his pending low back claim and the Board has jurisdiction over 
both issues.

The issues of entitlement to an initial increased rating for a 
low back disability and a TDIU are REMANDED to the RO.




FINDING OF FACT

The competent evidence of record does not show that the Veteran 
has a currently diagnosed psychiatric disorder that is related to 
his service-connected low back disability or to any other aspect 
of his active service. 


CONCLUSION OF LAW

The criteria for service connection for a claimed psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).   

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice-connected disability caused 
by a service-connected disability.  38 C.F.R. § 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 309, 314 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310 (2009).

In this case, the Veteran alleges that his service-connected low 
back disability has impaired his mental health and that service 
connection for a psychiatric disorder is therefore warranted.  In 
support of his claim, he has submitted medical articles that 
purport to show a general correlation between low back pain and 
psychiatric disorders, including depression, anxiety, and 
substance abuse.

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
Accordingly, in light of the lay statements and medical articles 
submitted by the Veteran, the Board will consider whether service 
connection for a psychiatric disability is warranted on a direct 
basis or as secondary to his service-connected low back 
disability.   

The Veteran's service medical records are negative for any 
complaints or clinical findings of psychiatric problems.  
Accordingly, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b) (2009).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection.  38 C.F.R. § 3.303(b) 
(2009).  

Pursuant to the Board's February 2009 remand, the RO obtained the 
Veteran's VA medical records for the period from January 2000 to 
June 2010.  However, those VA medical records contain no evidence 
of any treatment for mental health problems or any diagnoses of 
psychiatric disorders.  Moreover, the Veteran has not submitted 
any clinical records or other pertinent evidence in support of 
his claim.  Nor has he provided VA with information to obtain 
such evidence on his behalf.  Consequently, any additional 
evidence that might have been elicited in support of the 
Veteran's claim has not been not obtained because of his 
inability or unwillingness to cooperate.  The duty to assist in 
the development and the adjudication of claims is not a one-way 
street.  If a claimant wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The Board finds that the evidence of record preponderates against 
a finding that the Veteran has a currently diagnosed psychiatric 
disorder and that his claim for service connection for that 
disorder must therefore be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Although the Veteran has submitted lay 
statements indicating that he has mental health symptoms 
associated with his service-connected low back disability, the 
record does not reflect that he has ever been diagnosed with a 
psychiatric disorder.  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not constitute a 
disability.  Without a pathology to which such symptoms can be 
attributed, there is no basis upon which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Even if the weight of the competent evidence showed that the 
Veteran had a currently diagnosed psychiatric disorder, service 
connection would still not be warranted absent evidence showing 
that it is at least as likely as not that such condition was 
related to service.  38 U.S.C.A. §1110 (West 2002), 38 C.F.R. 
§ 3.303 (2009).  That has not been shown here.  The Veteran's 
service medical records make no mention of any psychiatric 
abnormalities and no psychosis has been shown to have arisen 
within the one-year presumptive period after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  Nor has any VA examiner or other treating 
provider indicated that the Veteran has a psychiatric disorder 
that was caused or aggravated by his service-connected low back 
disability or any other aspect of his active service.  

In the absence of any evidence of treatment for or complaints of 
mental health problems in service or any current psychiatric 
diagnosis, the Board finds it unnecessary to remand the claim for 
a VA examination and nexus opinion.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Moreover, the Board considers it significant that the 
Veteran did not report any psychiatric symptoms during his period 
of active service or for several years thereafter.  The lengthy 
period without evidence of complaints or treatment for 
respiratory symptoms weighs heavily against his claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is mindful of the medical literature that the Veteran 
submitted regarding a general correlation between low back pain 
and mental health problems.  Medical articles or treatises can 
provide important support when combined with an opinion of a 
medical professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin 
v. West, 11 Vet. App. 509 (1998).  However, the articles and 
documents submitted by the Veteran were not accompanied by the 
opinion of any medical expert linking any psychiatric disorder to 
his service-connected low back disability or other aspect of his 
service.  Thus, those articles are insufficient to establish the 
required medical nexus opinion for causation in this case.

The Board is sympathetic the Veteran's contentions that he has a 
psychiatric disorder that is related to his active service, 
specifically to his service-connected low back disability.  
However, as a layperson, the Veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board recognizes that the 
Veteran is competent to give evidence about symptoms that he has 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

In sum, the Board finds that the competent evidence of record 
does not show that the Veteran developed a psychiatric disorder 
in service or that any psychosis manifested to a compensable 
degree within one year following his separation from the 
military.  Additionally, the evidence does not show that the 
Veteran has a currently psychiatric disorder that was caused or 
aggravated by his service-connected low back disability or is 
otherwise related to his active service.  Therefore, the Board 
concludes that the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder and that 
claim must be denied.  38 C.F.R. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO sent correspondence in October 2006, a 
rating decision in January 2007, and a statement of the case in 
October 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the June 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims for an initial increased rating for a low back disability 
and a TDIU.

The Board, in its February 2009 remand, requested that the 
Veteran be scheduled for a VA examination to address the nature 
and severity of his service-connected low back disability, 
including any related neurological abnormalities.  Thereafter, 
the Veteran was afforded a July 2009 VA peripheral nerves 
examination and September 2009 and March 2010 VA spine 
examinations, which provided detailed information about the 
orthopedic and neurological manifestations of his low back 
disability.  

Significantly, on his most recent VA examination, the Veteran 
reported that he was currently employed as a baseball coach and 
that his work was not affected by his low back problems.  
However, in a subsequent written statement, received in July 
2010, the Veteran's representative indicated that the Veteran 
could no longer work due to his service-connected disability and 
requested a TDIU rating.  The representative also stated that the 
Veteran was continuing to receive treatment for his low back 
disability at a VA medical facility.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  

In this case, while the Veteran's most recent VA examination is 
not overly stale, his representative has indicated that, despite 
continuing treatment, his low back symptoms now impair his 
ability to work.  Because it thus appears that there may have 
been a significant change in the Veteran's service-connected low 
back disability, the Board finds that a new examination is in 
order to address the current nature, extent, severity and 
manifestations of that disability.  

Additionally, the Board observes that its February 2009 remand 
specifically requested that a VA examiner provide an opinion 
regarding whether the Veteran experienced additional functional 
loss during painful flare-ups of low back pain, or on repetitive 
motion, and, if so, to describe that functional loss in terms of 
additional degrees of limited motion.  However, while the 
September 2009 VA examiner stated that the Veteran did not 
experience any additional pain, fatigue, weakness, or lack of 
endurance following repetitive motion, that examiner did not 
address whether there was any additional functional loss during 
painful flare-ups, as requested in the Board remand.  
Additionally, the July 2009 and March 2010 VA examiners both 
opined that they could not express any opinion, without resorting 
to speculation, as to whether the Veteran had additional 
functional loss during flare-ups or on repetitive motion.  The 
Board considers those statements from the July 2009 and March 
2010 VA examiners to be inherently speculative in nature and thus 
of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 
11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of may also implies may or 
may not and is too speculative to establish medical nexus); 
Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed 
in terms such as could have been is not probative).  

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  As no VA examiner has yet rendered a 
complete opinion regarding whether the Veteran experiences 
additional functional loss during painful flare-ups or on 
repetitive motion, the Board finds it necessary to remand for an 
additional examination that specifically addresses that question.

A remand is also warranted with respect to the Veteran's TDIU 
claim.  Total disability will be considered to exist where there 
is impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability ratings 
for compensation may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran. 38 C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991).

Here, the Veteran has been assigned a disability rating of 10 
percent for his low back disability.  He has no other service-
connected disabilities.  Thus, the percentage criteria of 38 
C.F.R. § 4.16(a) are not met.  Nevertheless, the Board must still 
consider whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.  Moreover, the Board notes that the 
Veteran's TDIU claim is inextricably intertwined with his pending 
claim for entitlement to an initial higher rating for his low 
back disability.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Accordingly, 
consideration of the Veteran's TDIU claim must be deferred until 
the RO adjudicates, in the first instance, his pending service 
connection claim.

Additionally, because the Veteran has not yet undergone a VA 
examination with respect to his TDIU claim, the Board finds that, 
on remand, he should be afforded a VA examination and opinion to 
ascertain the impact of his service-connected low back disability 
on his unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995) 
(VA has a duty to supplement the record by obtaining an 
examination that includes an opinion as to the effect of the 
Veteran's service-connected disabilities on his ability to secure 
or follow a substantially gainful occupation).

Finally, it appears that VA records may be outstanding.  The July 
2010 statement from the Veteran's representative indicates that 
the Veteran is continuing to receive VA treatment for his low 
back disability.  However, no VA medical records dated after June 
2010 have yet been associated with his claims folder.  Because it 
thus appears that there may be VA records dated after June 2010 
that may contain information pertinent to the Veteran's low back 
and TDIU claims, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Shreveport, Louisiana, 
dated from July 2010 to the present.  

2.  After obtaining the above records, 
schedule the Veteran for a VA examination to 
determine the current nature and severity of 
his service-connected low back disability.  
The examiner should review the claims folder 
and the report should note that review.  The 
examiner should provide a complete rationale 
for all conclusions reached and should 
discuss those findings in relation to the 
pertinent evidence of record, particularly 
the Veteran's previous VA examinations 
conducted in May 2006, July 2009, September 
2009, and March 2010, any subsequent VA 
treatment for low back problems, and the 
recently submitted lay evidence suggesting 
that his symptoms have worsened since his 
last VA examination and now preclude him from 
working.  Specifically, the VA examiner's 
opinion should address the following:

a)  Set forth all current complaints, 
findings, and diagnoses pertaining to any 
low back disability.  

b)  Provide range-of-motion and repetitive 
motion findings of the lumbar spine, 
expressed in degrees.  

c)  Describe any weakened movement, excess 
motion, fatigability, or incoordination 
attributable to the service-connected back 
disability, as discussed in 38 C.F.R. §§ 
4.40, 4.45 (2009), and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If feasible, the 
determinations should be expressed in 
terms of degrees of additional range of 
motion loss.  

d)  Express an opinion as to whether there 
is any additional functional loss during 
painful flare-ups or when the back is used 
repeatedly over a period of time.  Those 
determinations should also, if feasible, 
be expressed in terms of degrees of 
additional range of motion loss due to 
pain on use or during flare-ups.  

e)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to his low 
back disability.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome that 
require rest prescribed by a physician and 
treatment by a physician.

f)  Describe any neurological impairment 
resulting from the service-connected low 
back disability.  Conduct all necessary 
sensory, reflex, and motor testing.  If 
using results obtained from an EMG or 
nerve conduction velocity tests, or other 
such tests, explain, in terms meaningful 
to a layperson, the base line results 
versus those obtained for the Veteran.  
Explain the meaning of any abnormal 
results obtained.

g)  State what impact, if any, the 
Veteran's low back disability has on his 
activities of daily living, including his 
ability to obtain and maintain employment.  
38 C.F.R. § 4.10 (2009).

h)  State whether the Veteran's service-
connected low back disability, without 
consideration of any nonservice-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.

3.  Then, readjudicate the claims for an 
initial higher rating for a low back 
disability and a TDIU.  If any aspect of the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


